Citation Nr: 1119437	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder injury, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of right ankle injury, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for the residuals of left shoulder injury.

4.  Entitlement to service connection for the residuals of dental trauma for the purpose of obtaining Department of Veterans Affairs (VA) outpatient dental treatment.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially evaluated as 30 percent disabling prior to September 24, 2008, and as 50 percent disabling thereafter.

6.  Entitlement to an initial compensable evaluation for a scar of the lower lip.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and November 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of December 1997, the RO denied entitlement to service connection for the residuals of injury to the Veteran's right shoulder and right ankle.  The Veteran voiced no disagreement with that denial of benefits, which has now become final.  Since the time of the December 1997 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence new, but not material, and the current appeal ensued.

In November 2005 service connection for PTSD was granted and rated as 30 percent disabling, effective March 10, 2005.  As noted above, the Veteran perfected an appeal therefrom.  In October 2008, the 30 percent rating was increased to 50 percent, effective September 24, 2008.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993) and Fenderson v. West, 12 Vet. App. 119 (1999), the issues on appeal are as listed on the title page of this decision.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In July 2009, the Board denied entitlement to service connection for residual of dental trauma, for outpatient treatment purposes, an increased disability rating for PTSD from 30 percent prior to September 24, 2008 and from 50 percent thereafter, and entitlement to an initial compensable disability rating for a scar of the lower lip.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted an April 2010 Joint Motion for Remand (Joint Remand) which vacated that part of the Board's decision and remanded this appeal for further development consistent with its instructions.  In addition, in the July 2009 action, the Board also remanded the issues of entitlement to service connection for residuals of a left shoulder injury and whether new and material evidence had been submitted to reopen the Veteran's claims for entitlement to service connection for residuals of a right shoulder injury and residuals of a right ankle injury.  These issues are again before the Board for further appellate review.

The issues of entitlement to service connection for the residuals of a right shoulder injury, a right ankle injury and a left shoulder injury and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied entitlement to service connection for a right shoulder injury and a right ankle injury, both as due to an in-service motor vehicle accident; the Veteran did not file a timely notice of disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the December 1997 rating decision relates, by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the Veteran's service-connection claims for a right shoulder injury and a right ankle injury.

3.  The Veteran does not currently have a dental condition, including a missing tooth or teeth, resulting from in-service trauma.

4.  Prior to September 24, 2008, the Veteran's service-connected PTSD was manifested by impairment in social and occupational functioning with reduced reliability and productivity due to such symptoms as nightmares, impaired sleeping, intrusive thoughts about Vietnam, anger, anxiety and some panic attacks, irritability, homicidal thoughts, problems with concentration and focus, and difficulty in establishing and maintaining effective work and social relationships and Global Assessment of Functioning (GAF) scores ranging from 44 to 56, reflecting serious to moderate symptoms.

5.  Over the entire appeals period, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech which is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting) or an inability to establish and maintain effective relationships. Throughout the appeals period, the Veteran was assigned global assessment of functioning (GAF) scores reflecting serious to moderate symptoms.

6.  The Veteran's scar on the lower lip is manifested by pain.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the December 1997 rating decision sufficient to reopen the Veteran's claim for service connection for a right shoulder injury and a right ankle injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Dental trauma resulting in the loss of a tooth or teeth was not incurred in or aggravated by active military service, nor have the criteria for entitlement to VA outpatient dental treatment been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD have been met, prior to September 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2010).

5.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time over the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.130, Diagnostic Code 9411 (2010).

6.  Resolving all doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, for a scar on the lower lip have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.118, Diagnostic Codes 7800, 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In terms of the Veteran's other claims being decided here on appeal, the duty to notify was satisfied by way of a letter sent to the appellant in March 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although this notice was not provided until March 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  The Veteran was afforded the opportunity to present testimony before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in April 2005, August 2005 and September 2008.  

The Board notes that the Veteran has not undergone an examination regarding his dental trauma.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not show that the Veteran had his teeth removed while he was in the service.  In fact, the Veteran himself admitted that his front lower teeth were not removed until he was almost 40 years old, over 15 years after service.  The Board finds that, given the lapse in time between his in-service fall and the removal of his teeth, an examination is not warranted. 

As noted above, the Veteran appealed the Board's July 2009 decision to the Court, which in turn vacated and remanded the case.  In the April 2010 Joint Remand, the Court indicated that, with regard to the Veteran's dental claim, it was unclear how the Board determined that no evidence indicated that the Veteran had suffered the loss of a tooth or teeth.  In addition, the Court found that the Board had not taken into account the Veteran's lay statements regarding his claimed in-service dental trauma.  In terms of the Veteran's claim for an increased evaluation for PTSD, the Court found that the Board, in denying a higher disability rating prior to September 24, 2008, did not properly consider several GAF scores listed in the record.  In addition, with regard to an increased disability rating as of September 24, 2008, the Court found that the Board did not appropriately discuss whether the Veteran's symptoms met the rating criteria for a higher disability rating.  Finally, in terms of the Veteran's claim for a compensable disability rating for his service-connected scar on the lower lip, the Court found that the Board did not take into account the Veteran's testimony at his hearing, which includes his assertions that he experiences pain at the location of the scar.  In this regard, the Board has found that further remand to correct these inadequacies is not necessary, and that it may appropriately proceed to decide the claims.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims to Reopen

The initial issues before the Board are whether the appellant has submitted new and material evidence to reopen his previously denied claims of entitlement to service connection for a right shoulder injury and a right ankle injury, both as due to an in-service motor vehicle accident.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance, in this case, since the decision dated in January 2005.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 
38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claim to reopen - service connection for residuals of a right shoulder injury

The Veteran's claim for entitlement to service connection for a right shoulder injury was initially denied in a December 1997 rating decision.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis regarding a right shoulder injury.  The RO noted the Veteran's in-service motor vehicle accident which took place in March 1969, but found that the Veteran did not report any right shoulder complaints in relation to this accident.  The Veteran had provided some private medical records in attempting to substantiate his claims; however, the RO recognized that these records did not indicate any treatment for his right shoulder.  The RO concluded that the evidence did not show that a chronic right shoulder disorder was established in service.  

The evidence submitted since the December 1997 rating decision includes VA medical records showing treatment for various issues from June 2003 to March 2008, and records showing the Veteran's grant of disability benefits from the Social Security Administration and VA examination reports, including a February 2010 VA examination report, which shows that the Veteran was diagnosed with degenerative joint disease of the shoulders, with impingement syndrome with right shoulder Hill-Sach's lesion.  These records are considered new, as they were not considered at the time of the December 1997 rating decision.  The February 2010 examination report is also material, as it relates to an unestablished fact necessary to substantiate the claim, by showing that the Veteran has a current diagnosed disorder in his right shoulder, one of the elements missing from his earlier claim.  Accordingly, the appellant's service-connection claim for residuals of a right shoulder injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
  
Claim to reopen - service connection for residuals of a right ankle injury

The Veteran's claim for entitlement to service connection for a right ankle injury was initially denied in a December 1997 rating decision.  In that decision, the RO noted that, while the Veteran had been seen in service for a sprained right ankle and a contusion on his right ankle suffered in the March 1969 motor vehicle accident, his separation examination did not show any right ankle disorder and there was no evidence of a chronic right ankle disorder during service or in the 28 years following service.   The RO concluded that service connection was not warranted since a chronic disability of the right ankle was not established in service or by continuity of treatment. 

As noted above, the evidence submitted since the December 1997 rating decision includes VA medical records, Social Security Administration records and VA examination reports, which are all considered new.  The February 2010 VA examination report shows that the Veteran has a current diagnosis of right ankle tendonitis, which is material to the Veteran's claim as this fact was unestablished at the time of his previous denial and a diagnosis of a right ankle disorder is one of the elements missing from his earlier claim.  Accordingly, the appellant's service-connection claim for residuals of a right ankle injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection - residuals of dental trauma

At his hearing, the Veteran testified that, while riding on a "duster" in the Republic of Vietnam, that vehicle struck a mine, throwing the Veteran from the vehicle.  He has contended that he landed on his face, damaging his lower teeth as they pierced his lower lip.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the incurrence or aggravation of a disease or injury during service; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under the applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).

A rating activity is to consider each defective or missing tooth and each disease of the teeth and periodontal tissue separately to determine whether the condition was incurred or aggravated in the line of duty during service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service- connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

Class II eligibility extends to Veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a Veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental condition may be authorized if application for such treatment was made within one year after such discharge or release.

In addition, Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 
38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  VAOPGCPREC No. 5-97, 62 Fed. Reg. 156, 556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2010).

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonable necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Veteran's service treatment records do not show that the Veteran had any damage to his teeth or that he had any teeth removed while he was in the service.  In fact, his exit examination reflects that all of his lower teeth were present at his discharge.

At the time of a VA examination for compensation purposes in September 2008, the Veteran reported that, while in service in the Republic of Vietnam, he was thrown from a tank, landing on his face, with his lower teeth cutting through his lower lip.  According to the Veteran, at that time, he required suturing of his lower lip.  Some years later, however, when he was close to 40 years old, the Veteran reportedly lost all of his lower front teeth which, according to him, were the very same teeth injured in the aforementioned accident.  Currently, the Veteran had a partial plate replacing the central lower teeth that he had reportedly lost.  Significantly, on physical examination, it was noted that the Veteran's lower four front teeth had been replaced by a prosthesis.  The examiner diagnosed a scar involving the mouth tissues below the lower lip and resulting in the loss of four teeth.

The Veteran has submitted private medical records from June 2009, and there are VA medical records from this same timeframe which show treatment for a lymph node in the Veteran's jaw; however, as these records do not reflect treatment of the Veteran's teeth, the Board finds that they are not relevant.

The Board finds that, based upon the evidence of record, service connection is not warranted for dental trauma.  The Veteran has presented credible lay evidence that he fell while in the service and that he landed on his face, with his teeth cutting through his lower lip.  In fact, service connection for a lower lip scar was granted based upon this incident.  However, while the Board does not doubt the occurrence of his fall, there is no medical evidence that the Veteran's teeth were removed as a result of this incident.  The Board notes that, in his September 2008 VA scars examination, the examiner opined that the Veteran had a lower lip scar that resulted in the loss of his four lower teeth.  However, for the following reasons, the Board finds that this evidence does not support the Veteran's claim.  It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While this examiner did not indicate whether he had reviewed the Veteran's claims folder, he did note that the Veteran did not lose his teeth until he was 40 years old.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  In this case, however, the VA examiner did not provide any analysis or rationale regarding his opinion that the Veteran's incurrence of his lower lip scar was related to the loss of his teeth.  He did not explain the length of time between the injury which caused his lower lip scar and the actual loss of his teeth.  As noted above, over 15 years had passed between the two events, and the examiner provided no analysis as to this time lapse.  The examiner's statement that the Veteran had a lower lip scar which resulted in the loss of his teeth is not consistent with the clinical evidence of record.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For these reasons, the Board finds that this opinion carries no probative value in determining the etiology of the Veteran's loss of his four front lower teeth.

In terms of lay evidence, the Veteran has not asserted chronic problems with his teeth after the in-service fall and prior to the removal of his front lower teeth.  At most, he has made broad, conlusory statements that the removal of his front lower teeth was a result of his in-service fall.  To the extent that the Veteran has contended that his teeth were removed as a result of his fall, the Board observes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his symptoms as a result of his in-service fall, the Board accords his statements connecting his in-service fall with the removal of his teeth, which occurred over 15 years later, after service, little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As such, while the Board does not doubt the Veteran's sincerity in his statements, he does not have the medical expertise to provide a link between the in-service fall and the removal of his front lower teeth, over fifteen years later.

Currently, there exists no evidence that the Veteran suffers from a dental disorder clinically determined to be complicating a medical condition being treated by VA. Nor is there evidence that the Veteran is currently involved in Chapter 31 vocational rehabilitation training. Under such circumstances, service connection for a dental condition due to in-service trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection dental trauma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson.

Initial disability rating - PTSD

The Veteran is service-connected for PTSD under Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders.  Pursuant to this formula, a 30 percent evaluation for service-connected PTSD contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent evaluation, under those same laws and regulations, requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumloculatory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation for service-connected PTSD requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish or maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. Diagnostic Code 9411.

The Board notes that, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, where the Rating Schedule does not provide a 0 percent evaluation for a Diagnostic Code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. 4.31 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

An October 2004 VA PTSD assessment shows that the Veteran indicated that, in some ways, he had never adjusted to civilian life.  According to the Veteran, he had worked for the railroad for a period of eight years, but had not worked since April 2003.  When questioned, the Veteran stated that, at one point, he was mistakenly jailed and tried for a murder, but was ultimately found not guilty.  Reportedly, according to the Veteran, the arrest and trial resulting from that incident had "interfered with his life and his job."

When questioned regarding his symptomatology, the Veteran stated that he had difficulty falling asleep, and usually awakened at 3 to 4 a.m. "due to nightmares and night sweats."  Also noted were problems with thinking he was "back in combat," as well as intrusive memories.  According to the Veteran, he was generally irritable and quick to anger.  Moreover, he described himself as easily distracted and forgetful.  According to the Veteran, he was "socially isolated" and preferred to be alone.  The pertinent diagnoses noted were PTSD, major depressive disorder, and alcohol dependence, with a Global Assessment of Functioning (GAF) score of 45.

An August 2005 VA initial evaluation for PTSD, which involved a full review of the Veteran's claims folder, reflects the Veteran's reports that, following his discharge from service, he had studied meat processing, marketing, and sewing machine repair.  Also noted was that the Veteran had worked as a barber, and in the meat packing industry, as well as for a railroad freight line.  According to the Veteran, his last job was with the railroad, a job from which he retired in April of 2002.

When questioned regarding his social functioning, the Veteran stated that he had contact with his children "every other week," and spoke with his wife daily. Reportedly, the Veteran and his wife "got along well."  Also noted was that the Veteran did some landscaping work, and occasionally worked on his parent's ranch.

On mental status examination, the Veteran showed normal eye contact, and was neither restless nor hyperactive.  Psychomotor activity was described as normal, and the Veteran's posture was erect.  At the time of examination, there was little evidence of spontaneous speech, though the Veteran's answers to questions were logical, relevant, and coherent.  Occasional tangentially was in evidence, and the Veteran's mood was described as mildly depressed.  The Veteran's affect was mood congruent, with no overabundance or lack of abundance of thought processes.  However, according to the Veteran, he did experience recurrent obsessive thoughts about Vietnam.  Further examination showed no evidence of any delusions of grandeur or persecution.  Moreover, the Veteran denied feeling depressed.  When further questioned, the Veteran denied any thoughts about suicide, and similarly denied any past suicidal gestures.  According to the Veteran, while in the past, he had experienced certain thoughts about homicide, he currently had no plan to hurt anyone.  The Veteran was alert and well oriented, though he gave a somewhat concrete interpretation of proverbs.  According to the Veteran, his memory was "fair."  In the opinion of the examiner, the Veteran did not appear to be socially impaired.  Moreover, his current stressors were not occupationally impairing.  However, the Veteran did report disturbing dreams, as well as trouble staying asleep at night.  Significantly, at the time of examination, the Veteran indicated some problems with irritability and concentration.  The pertinent diagnoses noted were PTSD, cannabis abuse, and alcohol dependence, currently in remission, with a Global Assessment of Functioning Score of 55.

During the course of VA outpatient treatment in mid-April 2007, it was noted that the Veteran carried psychiatric diagnoses of PTSD, recurrent major depressive disorder, cannabis abuse, and alcohol dependence.  When questioned, the Veteran described his mood as "OK."  He appeared relaxed, and smiled on occasion during the session.  Further noted was that the Veteran's energy level was good.  According to the Veteran, he passed his time doing projects around the house and yard work.  The Veteran denied almost all depressive symptoms, though he still endorsed certain recurrent intrusive thoughts.  According to the Veteran, he had not had nightmares for two months or longer.  He denied suicidal or homicidal ideation, and indicated that he slept for approximately 6 to 7 hours with the help of his medications.  Overall, the Veteran was described as "improved" and "doing fairly well."

A June 2008 VA medical record shows that the Veteran denied suicidal or homicidal ideation and psychotic symptoms.  He reported nightmares and intrusive thoughts, but noted that his appetite was fair.

VA records reflect a list of GAF scores assessed to the Veteran over the prior two years.  According to this list, the Veteran was assessed with GAF scores of 44 in February and July 2007, 52 in May 2006 and April 2007, 54 in October 2006, 55 in March 2008, and 56 in December 2007.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert, the Court stated that 'a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Prior to September 24, 2008, the Veteran's symptoms, taking into account his treatment history and his assessed GAF scores on recent examination, were consistent with a finding of occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, impaired sleeping, intrusive thoughts about Vietnam, anger, anxiety and some panic attacks, irritability, homicidal thoughts, problems with concentration and focus, and difficulty in establishing and maintaining effective work and social relationships.  During this time period, the Veteran was assessed with GAF scores in the moderate to serious range.  The overall picture of the Veteran's current PTSD symptoms and his GAF score assigned by the VA examiner indicates that the Veteran's condition more nearly approximated the criteria for a 50 percent rating prior to September 24, 2008. 38 C.F.R. § 4.7.  As such, a 50 percent disability rating is granted, prior to September 24, 2008.

With this grant, the Veteran is now assessed as having a 50 percent disability rating over the entire appeals period.  The Board will now assess whether his service-connected PTSD has met the criteria for a 70 percent disability rating at any time over the appeals period.

At the time of a recent VA psychiatric examination on September 24, 2008, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran indicated that his current symptoms included a lack of interest and motivation, as well as nightmares 3 to 4 times a month.  Moreover, according to the Veteran, his wife often saw him "fighting in his sleep," and would therefore not sleep with him.  Reportedly, the Veteran continued to experience problems with intrusive thoughts on a daily basis, as well as severe sleep problems. According to the Veteran, he had certain "anger control problems," which resulted in his "screaming and hollering" at others.  Also noted were problems with homicidal ideas and "flashes."

When further questioned, the Veteran indicated that he had never really missed work due to his mental problems.  However, he never really talked to anyone while at work.  According to the Veteran, he retired from his job at a trucking company after a period of 20 years.  When questioned regarding his activities of daily living, the Veteran indicated that he was able to engage in a normal range and variety of daily activities without interruption.

On mental status examination, the Veteran was found to be an articulate, verbal, well-dressed and well-groomed individual who was cooperative.  His thought processes were logical, coherent, and relevant.  He showed good social skills, and seemed intelligent, with speech which was well understood.  At the time of examination, the Veteran was alert and well oriented, with a spontaneous affect and good reasoning.  His fund of general information was good, and he exhibited no signs of psychomotor slowing or agitation.  Verbal comprehension was likewise described as good, though the Veteran complained of poor short-term memory.  At the time of examination, the Veteran's sensorium was described as clear.  Further review of psychological symptoms resulted in the endorsement of some anxiety and panic attacks.  The Veteran fully endorsed depression and sleep problems, as well as anhedonia and nightmares.  According to the Veteran, he suffered from racing thoughts, as well as some "anger control" problems, resulting in certain "homicidal ideas."  According to the examiner, the Veteran's problem behaviors had to do with his anger and hostility, as well as his PTSD symptoms.

In the opinion of the examiner, the Veteran suffered from nightmares as well as intrusive thoughts.  Also noted were problems with diminished social interest and social detachment, as well as social numbing. According to the examiner, the Veteran suffered from certain arousal symptoms, such as sleep problems, anger problems, and homicidal ideation.

The pertinent diagnoses noted were PTSD; mood disorder, not otherwise specified; and antisocial personality disorder, with a GAF score of 50.  According to the examiner, the Veteran's mood disorder could be considered secondary to his PTSD.  Moreover, the Veteran did appear to have significant occupational as well as social impairment.

The Board notes that the Veteran's representative submitted a November 2010 statement from the Veteran's sister, a Board Certified Family Physician with 13 years of experience, that the Veteran was largely dependent on his family to pay his bills.  She opined that his PTSD-related social impairment was the major contributor to his inability to stay within the law and to work in a public job as evidenced by his being accused of murder and standing trial for the same.  His sister noted that the Veteran lost his job then and had not been employed since.  She indicated that the Veteran continued to have nightmares, and that he was severely impaired in his ability to function occupationally, consistent with no more than the stated GAF of 50.  His unwillingness to fully participate in family functions exemplifies his social isolation.  She indicated that the Veteran remained on the periphery either in the workshop with her brothers or gathered around a campfire in the woods rather than amongst the guests.  She concluded that, having reviewed the relevant portions of the Veteran's claims file, it was her opinion that the Veteran was severely impaired in his ability to function occupationally.  She attached a Mental Residual Functional Capacity Assessment dated in November 2010.  In her responses, she noted that the Veteran's functional capacity was in the severe range with regard to impairment of ability to relate to other people, ability to understand, carry out and remember instructions, ability to respond appropriately to co-workers, ability to respond to customary work pressures, ability to perform complex and varied tasks, and ability to maintain concentration and attention.  He was in the moderately severe range with regard to his degree of constriction of interests, his ability to respond appropriately to supervisors and the ability to perform simple and repetitive tasks, the moderate range with regard to restriction of daily activities, and the mild range with regard to of personal habits.  Finally, she noted that the Veteran missed work four or more times per month.

After consideration of all of the evidence of records, the Board finds that, while the Veteran's PTSD disability picture falls within the criteria for a 50 percent rating, the preponderance of the evidence is against entitlement to a disability rating of 70 percent.  At no time over the appeals period did the Veteran's PTSD symptomatology approximate the criteria for a higher disability rating.  The evidence of record shows that, over the appeals period, the Veteran's thought processes were logical, thoughtful and coherent and his memory was fair.  He denied suicidal ideation and showed good social skills.  His speech was well understood and he was oriented to time, place and person.  As noted above, the Veteran did exhibit symptoms of his PTSD which included nightmares, impaired sleeping, intrusive thoughts about Vietnam, anger, anxiety and some panic attacks, irritability, homicidal thoughts, problems with concentration and focus.  

In her November 2010 letter, the Veteran's sister indicated that he is anti-social.  The Board notes that a 50 percent disability rating contemplates difficulty in establishing and maintaining effective work and social relationships and a 70 percent disability rating contemplates the inability to have or maintain work and social relationships.  At his August 2005 VA examination, the examiner opined that the Veteran did not appear to be socially impaired.  While the Veteran has indicated that he felt socially isolated, he spoke to his wife daily and that he did work on his parents' ranch.  At his hearing, his wife indicated that the Veteran attended church with her, including the picnics afterwards.  His sister indicated that, while he did not socialize with certain guests, he did appear to spend time with his brothers during family events.  In this case, it is clear that the Veteran's PTSD symptoms include difficulties with social interactions which do not rise to the level of an inability to have or maintain relationships.  

The Board notes that nightmares, as noted in his sister's letter, are already contemplated in the 50 percent disability rating, along with sleep difficulties. 

The Veteran testified, and the evidence reflects, that he was accused of murder and stood trial in 2003.  He was ultimately found not guilty.  In particular, the Veteran testified that, after a night of drinking he got into a fight with some people he thought were "in the drug world" and he shot a rifle into the air.  As a result, someone died.  The investigation revealed that the Veteran's gun was not the one that caused the death.  

The Board notes that the 70 percent disability rating criteria includes impaired impulse control (such as unprovoked irritability with periods of violence).  In this case, prior to the appeals period, the Veteran did exhibit impulse control as noted above; however, since that time, over the entire appeals period, the evidence does not show that the Veteran had any impulse control impairment such as unprovoked irritability with periods of violence.  At his August 2005 VA evaluation, he noted that he had homicidal thoughts in the past, but that he had no intent to hurt anyone.  In June 2008, the Veteran indicated that he had no homicidal ideation.  At his September 2008 VA examination, the Veteran indicated that he had anger control problems that resulted in certain homicidal ideas; however, there is no evidence that this met the level of impaired of impulse control.  It appears that the Veteran had not acted on any of these ideas during the appeals period.

Overall, the Board finds that the record does not reflect that the Veteran's PTSD symptomatology approximates suicidal ideation, obsessional rituals which interfere with routine activity, speech which is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and/or an inability to establish or maintain effective relationships.  As such, a disability rating of 70 percent is not warranted at any time over the appeals period.  

The Board notes that, in a November 2010 letter, the Veteran's representative contended that the Veteran's service-connected PTSD meets the criteria for a 100 percent disability rating.  The letter noted the evaluation and functional capacity questionnaire completed by the Veteran's sister, a private physician.  Her letter and responses to the questionnaire reflected her opinion that the Veteran's PTSD symptoms are severe in nature in several areas, mainly as they apply to work related functioning.  The Board notes that the Veteran's sister is not a specialist in psychiatry; even so, given her medical background, the Board has given her opinion more probative value than that of a lay person with no medical expertise.  However, her findings are not based on a full clinical psychiatric evaluation of the Veteran, as the other examinations of record have been.  

The Board notes that, in her responses on the questionnaire she completed, the Veteran's sister characterized most of the Veteran's functional capacities as severe to moderately severe.  This included areas such as his ability to relate to other people, including supervisors, to understand, carry out and remember instructions, to respond appropriately to co-workers or customary work pressures, to perform simple and repetitive or complex and varied tasks, and to maintain concentration and attention.  The Board notes that these are the types symptoms are considered in the Veteran's current 50 percent disability rating.  While the Veteran's sister has opined that these are severe, the rating criteria for the Veteran's PTSD considers such symptoms as difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment and abstract thinking, and disturbances in mood under the 50 percent disability rating.  

For a 100 percent disability rating, a much more severe disability picture would need to be shown by the evidence of record.  As noted above, the criteria for a 100 percent disability rating for PTSD contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  While it should be noted that this is not a definitive list of symptoms to be considered for a 100 percent disability rating, the Board finds that the Veteran's symptomatology does not approximate this level of disability.  At no time has the Veteran had persistent delusions.  At his examinations, the Veteran's behavior was not inappropriate and he has never indicated any difficulties with activities of daily living.  His personal hygiene has been found to be good.  He has consistently been oriented to time and place, and has never been found to have memory loss to the extent that he has forgotten names of relatives, or his own name.  At his September 2008 examination, the Veteran indicated that he had retired from a 20 year career as a truck driver.  

In fact, at his August 2005 VA examination, the Veteran was only mildly depressed and was found to be logical, relevant and coherent.  While he experienced some obsessive thoughts about Vietnam, he had no delusions of grandeur or persecution.  He was alert and well oriented without social impairment, and that he felt his memory was fair.  The examiner noted that the Veteran's stressors did not impair him occupationally.  In April 2007, the Veteran appeared relaxed, and even smiled on occasions, with an energy level that he indicated was good.  He was able to do projects around the house and yard work and denied almost all depressive symptoms.  At his September 2008 VA examination, the Veteran was alert and well oriented, with good reasoning.  The examiner noted that the Veteran had racing thoughts, anger control problems, and homicidal ideation, and concluded that the Veteran did appear to have significant occupational as well as social impairment.  However, this examiner did not opine that the Veteran's occupational and social impairment was severe, as is contemplated by the rating criteria for a 100 percent disability rating. In addition, this examiner observed the Veteran to be an articulate, verbal, well-dressed and well-groomed individual who was cooperative, with thought processes that were logical, coherent, and relevant.  He showed good social skills, and seemed intelligent, with speech which was well understood.  At the time of examination, the Veteran was alert and well oriented, with a spontaneous affect and good reasoning.  Thus, based upon the medical evidence of record, the Veteran's disability picture as a result of his PTSD does not rise to level to warrant a 100 percent disability rating.

As such, while the Board appreciates the opinion of the Veteran's sister, a private physician, the VA psychiatric examination reports in the claims file, which are based upon thorough, clinical examinations of the Veteran by psychiatric examiners who provide rationale for their opinions, provide more probative evidence and portray a disability picture that would not be characterized as severe.     

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran has been assigned several GAF scores over the appeals period, ranging from a low of 44 to a high of 56.  Significantly, four of the Veteran's GAF scores, 44 in February and July 2007, and 50 in September 2008 and November 2010, reflect serious symptoms, while the rest have been in the range of moderate symptoms.  However, when considered in conjunction with the medical evidence of record, it becomes apparent that these serious scores are inconsistent with the disability picture.  The Veteran's lowest GAF scores were assigned in February and July 2007; however, the April 2007 VA treatment records reflect that the Veteran was relaxed and doing well, and denied almost all depressive symptoms.  He had not had nightmares for two months or longer and denied suicidal or homicidal ideation.  The Veteran was described as improved and doing fairly well and was assigned a GAF score of 52.  In September 2008, while the Veteran was found to have anger issues, nightmare and racing thoughts, he also was found to have logical, coherent, and relevant thought processes and good social skills.  His speech was well understood and he was alert and oriented, with a spontaneous affect and good reasoning.  Finally, the GAF score of 50, provided by the Veteran's sister, as discussed above, was not based upon a clinical psychological evaluation of his symptoms.  There is no evidence that the Veteran underwent a psychiatric examination in assigning this GAF score and, as such, this is not given probative value in determining the Veteran's current disability picture as a result of his service-connected PTSD. 

Therefore, there is not a state of equipoise of the positive evidence with the negative evidence to otherwise provide a basis for assigning a rating higher than 50 percent for the entire appeals period. 38 U.S.C.A. § 5107 (West 2002).

As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 50 percent, the 'benefit-of-the-doubt' rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert.

Initial disability rating - scar of the lower lip

The Veteran's service-connected scar of the lower lip is rated as noncompensable under Diagnostic Code 7800, pertaining to disfigurement of the head, face and neck.  The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008. 73 Fed. Reg. 54708 (Sept. 23. 2008).

In terms of the regulations in effect prior to October 23, 2008, for scars rated under Diagnostic Code 7800, a 10 percent disability rating is warranted for a disfiguring scar of the head, face, or neck where there is present one characteristic of disfigurement, with the eight characteristics of disfigurement being a scar 5 or more inches in length; a scar at least 1/4-inch wide at its widest part; a scar whose surface contour is elevated or depressed on palpation; a scar which is adherent to underlying tissues; a scar which is hypo- or hyperpigmented in an area exceeding 6-square inches; a scar displaying abnormal skin texture (that is, irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6-square inches; a scar characterized by missing underlying soft tissue in an area exceeding 6-square inches; or where the skin is indurated and inflexible in an area exceeding 6-square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

At his hearing, the Veteran contended that he had pain, numbness and temperature sensitivity in his lip at the sight of the scar.  He also indicated that he had lumps at the location of the scar, and that he "slobbered" when he ate.  His wife offered testimony which supported these contentions.  

The Board notes that, at the time of a VA compensation examination in April 2005, the Veteran denied any problems with pain or discomfort in his scar.  Nor had he experienced any breakdown of his lip scar.  Physical examination of the Veteran's lower lip conducted at that time showed evidence of a 1.5-centimeter horizontal scar which was smooth and the same color as the surrounding tissue, and quite difficult to see.  According to the examiner, the Veteran's lower lip scar was difficult to see even with "lighted to power" magnification.  At the time of examination, the Veteran's lower lip scar was freely movable and nontender, smooth, and neither recessed nor elevated and was productive of no significant deformity.  Nor was there any evidence of disability or discomfort.

As of the time of a more recent VA dermatological examination in September 2008, the Veteran denied any pain in his lower lip, and similarly indicated that he experienced no trouble eating.  Nor was he aware of his lower lip scar being visible externally.  On physical examination, there was no evidence of any apparent external scar, or any deformity of the mouth.  On the Veteran's inner lip, there was an induration which extended for approximately 1 centimeter below the lip, which was nontender and well healed, with no deformity, induration, elevation, or retraction.

Based upon the evidence of record, the Board finds that the Veteran's service-connected lower lip scar does not warrant a higher disability rating under Diagnostic Code 7800, as in effect prior to October 23, 2008.  The Veteran's lower lip scar does not exhibit any of the characteristics of disfigurement, which is required for a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The Board has considered rating the Veteran's service-connected lower lip scar under other Diagnostic Codes, in effect prior to October 23, 2008, in order to provide him with the most beneficial rating.  While the Veteran indicated to his examiners that he did not have any pain associated with his lower lip scar, he provided sworn testimony that he had numbness and pain at the sight of the scar.  In addition, his wife supported these contentions, indicating that she had heard him complain of this pain.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds a 10 percent disability rating is warranted under Diagnostic Code 7804, pertaining to superficial scars that are painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The Board notes that the Veteran's scar does not meet the criteria for a disability rating in excess of 10 percent under any other Diagnostic Code pertaining to scars, in effect prior to October 23, 2008, as the Diagnostic Codes which provide disability ratings higher than 10 percent pertain to scars other than to the face, head or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  While the Veteran testified that he has difficulty eating and appeared to associate this with his service-connected lower lip scar, there is no medical evidence that supports that his lower lip scar causes limitation of function of his mouth.  As such, a rating under Diagnostic Code 7805, in effect prior to October 23, 2008, is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the current version of the regulations pertaining to scars shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800-7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  38 C.F.R. § 4.118.  The Board notes that it does not appear that the Veteran has requested such review; however, the Board notes that the Veteran would not be assigned a disability rating in excess of 10 percent under the current criteria, either.  The current version of Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  The Veteran's scar would not warrant a higher disability rating under the current version of Diagnostic Code 7800, either.  While the current version of has been amended to consider burn scars of the head, face and neck, this Diagnostic Code still contemplates the eight characteristics of disfigurement and the Veteran's lower lip scar does not exhibit any of these.  
38 C.F.R. § 4.118, Diagnostic Codes 7800 (2010).  All other current Diagnostic Codes pertaining to scars relate to those other than on the face, head or neck, and would not be appropriate for rating the Veteran's lower lip scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-02 (2010).






ORDER

As new and material evidence has been received, the claim for entitlement to service connection for residuals of a right shoulder injury is reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for residuals of a right ankle injury is reopened.  To this extent, the appeal is granted.

Service connection for the residuals of dental trauma for the purpose of obtaining VA outpatient dental treatment is denied.

Prior to September 24, 2008, an initial disability rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.

For the entire appeals period, an initial disability rating in excess of 50 percent for PTSD is denied.

An initial disability rating of 10 percent for a scar of the lower lip is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

At his February 2010 VA examination, the Veteran indicated that he was seen for his shoulders in the 1980's through the Worker's Compensation program; however, these records are not in the claims file.  In addition, the Veteran reported that he was being treated at the VA for his shoulders and that he was being provided with medication.  The most recent VA medical records in the claims file are from June 2009 and show only that the Veteran reported burning in his upper extremities, associated with neck pain.  On remand, the AOJ should obtain these records.  
 
The Veteran reported to the examiner that he has had ongoing pain and swelling in his right ankle since service.  In addition, the Veteran testified that he has had pain in his shoulders since the time of the in-service motor vehicle accident.  However, the VA examiner who provided the February 2010 opinion did not consider the Veteran's lay statements when he rendered his opinion.  He based his opinion on the absence of medical records showing treatment, without taking into account his lay statements reporting continuity of symptoms since service.  As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge.  Layno.  On remand, the Veteran's claims file should be returned to the examiner who provided the February 2010 opinion, in order for him to render an opinion with regard to whether the Veteran has a right ankle or a left or right shoulder disability which is a result of service, taking into account his lay statements regarding his continuity of symptoms, including swelling and pain.  

The Board notes that the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In the present case, the Veteran's attorney submitted a November 2010 statement which included his assertions that he can no longer work as a result of his service-connected PTSD.  The Board finds that this claim reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  As the Board has determined that a claim for TDIU has been raised by the record, it now has jurisdiction over the issue and finds that the following development is necessary.

As an initial matter, on remand, the AOJ should send a notice letter to the Veteran, informing him that the VA would be developing his claim for a TDIU rating. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that he may submit to substantiate the TDIU claim, including lay and medical evidence reflecting his inability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, employment information, and any vocational rehabilitation training.
 
Thereafter, the AOJ should adjudicate the Veteran's claim for a TDIU, based upon the disability ratings assigned after consideration of his service connection claims.  A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service- connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

If, after adjudicating the Veteran's service connection and increased rating claims, he does not meet the criteria for an TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claim for TDIU for an extra-schedular consideration under 
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran notice that informs him that the VA will be developing his TDIU claim, and notifies him of the information and evidence he may submit to substantiate his TDIU claim, which includes lay and medical evidence reflecting his inability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, employment records and any records from participation in a vocational rehabilitation program.  The claims file must include documentation that VA has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his right and left shoulder and right ankle disorders.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records. In particular, the AOJ should attempt to obtain the Worker's Compensation records from the 1980's and the VA medical records showing recent treatment for the Veteran's shoulders.  If records are unavailable, please have the provider so indicate.

3.  The AOJ should make arrangements for the Veteran's claims file to be returned to the VA examiner who provided the February 2010 opinion in order for him to render an opinion with regard to whether the Veteran has a right ankle or right or left shoulder disabilities that are related to service.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with rendering the opinion, and the report should so indicate.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right ankle and right and left shoulder disorders are a result of service or are etiologically related to service in any way.  In rendering this opinion, the examiner must consider the Veteran's reports of ongoing pain and swelling since service.  If the etiology of his right ankle and right and left shoulder disorders is attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed. If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  The AOJ should adjudicate the Veteran's claim for a TDIU rating. If, after adjudicating the Veteran's service connection and increased rating claims, he does not meet the criteria for an TDIU rating under 38 C.F.R. § 4.16(a), the AOJ should refer the claim for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case. The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


